Citation Nr: 0528912	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  97-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a gunshot wound to the chest with injury to Muscle Group (MG) 
I, right (major) side, with hemopneumothorax.

2.  Entitlement to an evaluation in excess of 20 percent for 
a gunshot wound to the chest with injury to MG II, right 
(major) side.

3.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active duty from December 1962 to 
January 1966 and from November 1977 to March 1981.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, issued beginning in September 1996, which, in pertinent 
part, denied a claim of entitlement to an evaluation in 
excess of 10 percent for residuals of a gunshot wound to the 
right chest, involving injury to MG I and MG II, including a 
claim for a separate, compensable evaluation for injury to MG 
I and a separate compensable evaluation for MG II.  In 
October 2000, the Board affirmed the RO decisions.  

The veteran appealed the Board's October 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 2004 decision, the Court remanded the claim to 
the Board, and the Board Remanded the claims for further 
development.  By a rating decision issued in May 2005, the RO 
assigned a separate, compensable, 10 percent evaluation for 
MG I injury, and increased the evaluation for MG II injury to 
20 percent, effective July 3, 1997.  The claims, phrased as 
stated on the title page of this Remand, now return to the 
Board following the additional development.

The veteran has submitted a claim for an increased rating for 
sarcoidosis.  The veteran has perfected his appeal as to this 
claim, since this claim was submitted following the Board's 
October 2000 unfavorable decision, and the veteran did not 
appeal that issue to the Court.  A timely substantive appeal 
as to the new claim for an increased evaluation for 
sarcoidosis was submitted in December 2003, following 
issuance of a December 2003 statement of the case by the RO.  
This appeal has, according to the Board's appeal control 
records, been merged with the prior appeal.  This issue is 
before the Board for review.  

During the pendency of this appeal, by a rating decision 
issued in May 2005, the RO granted a separate, compensable, 
10 percent evaluation for a thoracotomy scar, a separate, 
compensable, 10 percent evaluation for a scar of the anterior 
chest wall, and a separate, compensable, 10 percent 
evaluation for a scar of the posterior chest wall.  The 
appeal for service connection for scars associated with the 
service-connected gunshot wounds has been granted.  The 
veteran has not disagreed with any aspect of these 
determinations, although the period for disagreement has not 
yet expired.  No issue regarding the gunshot wound scars is 
before the Board on appeal.  

The Board notes that the report of VA examination conducted 
in April 2005 establishes that the veteran has arthritis of 
the right shoulder secondary to his service-connected MG I 
and MG II injuries and pain due to service-connected 
thoracotomy scars.  The veteran has, in essence, indicated a 
belief that he is entitled to service connection for pain in 
the right shoulder, but that issue has not been specifically 
adjudicated, and the Board does not have jurisdiction over 
that issue.  If the veteran wishes to obtain specific 
adjudication of that issue, he must submit a claim for 
service connection for this disorder to the agency of 
original jurisdiction. 

In a statement submitted in April 2004, the veteran requested 
a hearing before the Board, either through a Travel Board 
hearing or by videoconference conducted at the local RO.  In 
a statement submitted in August 2005, the veteran's 
representative, after discussion with the veteran, moved to 
withdraw the hearing request.  The request for withdrawal of 
the hearing request is valid, and appellate review may 
proceed.  38 C.F.R. § 20.702(e) (2004).


FINDINGS OF FACT

1.  The veteran's service-connected MG I through-and-through 
injury is manifested by persistent chest and right shoulder 
pain, by pain, tenderness, and soreness with movement of the 
muscles, especially with repetitive use, as well as pain 
throughout the entire range of motion using the muscles of MG 
I, but is not manifested by muscle herniation, intramuscular 
scarring, retained fragments, or neurologic abnormality, and 
the veteran retains good muscle strength and more than 50 
percent of the range of motion of the shoulder girdle and MG 
I.  

2.  The veteran's service-connected MG II through-and-through 
injury is manifested by persistent chest and right shoulder 
pain, by pain, tenderness, and soreness with movement of the 
muscles, especially with repetitive use, as well as pain 
throughout the entire range of motion using the muscles of MG 
II, and the pain affects the veteran's joint function by 
causing some limitation of motion of the arm, but there is no 
muscle herniation, intramuscular scarring, retained 
fragments, or neurologic abnormality, and the veteran retains 
good muscle strength and more than 50 percent of the range of 
motion of MG II.  

3.  The veteran's gunshot wound injury was manifested by a 
hemopneumothorax which required a thoracotomy, and the 
veteran complains of pain on inspiration and expiration.

4.  The veteran's right shoulder disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

5.  The veteran's service-connected sarcoidosis requires that 
he use continuous oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the MG I gunshot wound residuals have not been met, but 
the veteran is entitled to a separate, compensable, 20 
percent evaluation for residuals of hemopneumothorax.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5301, 4.97, Diagnostic Code 6843 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for the MG II gunshot wound residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5302 (2004).

3.  A criterion for a total (100 percent) schedular 
evaluation for sarcoidosis has been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6846 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to increased 
evaluations for the service-connected disabilities at issue 
in this appeal.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision as to the evaluation of MG I and MG 
II gunshot wound residuals that is addressed in this appeal 
was submitted in 1996, and was already decided and appealed 
prior to the enactment of the VCAA in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement as to muscle injury 
evaluations was harmless error.  In particular, although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby, 
because the proceedings before the Court advised the veteran 
of the VCAA and the provisions thereof.  Following the 
Court's Order, and the Board's February 2005 Remand of the 
claims pursuant to the Court's Order, the veteran was 
advised, by a letter issued in February 2005, of the 
enactment of the VCAA and the provisions of that act.  In May 
2005, the RO issued a supplemental statement of the case 
(SSOC) which advised the veteran of the text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

In addition, VA has assisted the veteran to develop his 
claim.  The veteran testified regarding his muscle injuries 
at a personal hearing conducted in 1997.  In addition to VA 
examinations provided prior to enactment of the VCAA, the 
veteran was provided with VA examination in April 2005.  VA 
clinical records were obtained, as well as private clinical 
records identified by the veteran.  It is clear that the 
veteran understood that he could submit evidence to 
substantiate his claims, as he submitted a private medical 
statement from the Cleveland Clinic (date on which that 
statement was submitted by facsimile is not legible).  

Moreover, the veteran has been represented by an attorney in 
his appeal to the Court.  Further, the Board finds that the 
purpose behind the notice requirements of the VCAA and the 
duty to assist provisions of the VCAA has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and all identified evidence has been obtained.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

With respect to the appeal for an increased evaluation of 
sarcoidosis, the decision below is fully favorable, and the 
maximum schedular evaluation, a total (100 percent) 
evaluation has been assigned.  Therefore, further discussion 
of the VCAA with respect to that claim is not required.  

1.  Claims for increased evaluations for gunshot wound 
residuals, MGs I and II

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  The functions of MG I, as listed at 38 C.F.R. 
§ 4.73, include upward rotation of scapula and elevation of 
the arm above shoulder level.  The functions of MG II include 
depression of the arm from vertical overhead to hanging at 
side, downward rotation of the scapula, and action with MG 
III muscles in the forward and backward swing of the arm.  
Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  A 20 percent evaluation is warranted for limitation 
of motion of either arm when motion is limited to shoulder 
level.  When the major arm motion is limited to midway 
between side and shoulder level, a 30 percent rating is 
assigned.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  This regulation was modified by regulatory amendment 
effective July 3, 1997.  The Board notes that the 
nomenclature of the muscles assigned to the different muscle 
groups was revised.  However, the ratings assigned for 
severe, moderately severe, moderate, and slight levels of 
disability were not changed.  Contrast 38 C.F.R. §4.73 DCs 
5301, 5302 (as in effect prior to July 3, 1997) with 38 
C.F.R. §4.73, DCs 5301, 5302 (2004).  

The new criteria also deleted Diagnostic Code 6818, which 
were the criteria for evaluating pleural cavity injury.  The 
term "pleural cavity injury" was reclassified as "traumatic 
chest wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.  Note 3 under the general rating formula for 
restrictive lung disease states that gunshot wounds of the 
pleural cavity with bullet or missile retained in the lung, 
pain or discomfort on exertion, or with scattered rales or 
some limitation of excursion of the diaphragm or of lower 
chest expansion shall be rated at least 20 percent disabling.  
Note 3 also provides that disabling injuries of shoulder 
girdle muscles (Muscle Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2004).

The veteran was advised of the criteria initially applicable 
at the time of submission of the claim, in the September 1996 
rating decision and in an April 1997 statement of the case 
(SOC).  The veteran has since been advised of the revisions 
to 38 C.F.R. § 4.56.  In this case, the revisions to the 
criteria pursuant to which the veteran's disability is 
evaluated involve primarily changes in language and 
organization, rather than changes in the substantive content 
of the rating criteria.  

Although the veteran was not notified of the criteria for DC 
6843 following the revision, the additional 20 percent 
evaluation warranted under this provision is favorable to the 
veteran, and it would be adverse to his interests to Remand 
the claim for increased evaluations for MG I and MG II to 
provide additional notice in this regard.  

Accordingly, the Board finds that the veteran will not be 
prejudiced if the Board considers his claim based on the new 
criteria for evaluating muscle injuries in analyzing the 
severity of his disability for the periods in question.  
However, the Board has considered whether the prior criteria 
would result in a higher evaluation prior to July 3, 1997, 
than the evaluations assigned.  The Board finds that 
application of the prior criteria to the evidence prior to 
July 3, 1997 would not result in a more favorable evaluation 
for the veteran.  Therefore, the discussion in this decision 
will not, in the interests of efficiency and 
understandability for the veteran, include iteration of the 
provisions of 38 C.F.R. §§ 4.55, 4.56, and 4.73 as set forth 
prior to July 3, 1997.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual background

The Board notes, as a starting point, that the Court, in its 
August 2004 decision, determined that the "undisputed 
evidence of record" established that the veteran sustained a 
through-and-through injury with muscle damage to MGs I and 
II, and was, as a matter of law, entitled to have each 
damaged muscle group evaluated as no less than a moderate 
injury, with application of both DCs 5301 and 5302.

The evaluation for moderate injury, with application of both 
DCs 5301 and 5302, has been applied.  The issue before the 
Board is whether the veteran meets the criteria for a 
moderately severe or severe muscle injury of either MG I or 
MG II.

On VA examination conducted in March 1996, the veteran had 
"good" strength and motion of the right shoulder and 
scapula.  The veteran complained of inability to do overhead 
activity due to pain.

An August 1998 VA examination report reflects that the 
veteran complained of chest wall pain, described as achiness, 
soreness, and tenderness in the chest wall.  There was a 2.0 
cm scar at the anterior chest, a 5.0 cm scar at the posterior 
chest, and a long thoracotomy scar at the right side of the 
chest.  There was no muscle loss, muscle damage, or loss of 
function.  Pain was reported with inspiration and expiration.  
Right shoulder motion was to 130 degrees of abductive flexion 
and 75 degrees on internal and external rotation, with pain 
observed on all motion.  No primary shoulder muscle injury or 
damage was identified.  The right arm also showed no 
neurovascular damage. 

On VA examination conducted in April 2005, there was in entry 
wound on the veteran's right chest, 3.5 cm above the nipple.  
The scar, which was 1 cm by 0.5 cm, was tender to palpation.  
The scar was slightly depressed, but there was a distinct 
nodule, approximately 4 mm in diameter, at the site of the 
scar and directly underneath it.  There was no anchoring of 
tissue.  There was slight atrophy of the right pectoral 
muscle when compared to the left.  The examiner stated that 
this was likely related to the gunshot wound.  There was an 
exit wound, in the serratus muscle, inferior to the tip of 
the right scapula.    

Range of motion of the right shoulder was to 110 degrees of 
abduction, flexion to 120 degrees, and internal and external 
rotation to 75 digress.  There was no muscle herniation in 
either MG I or MG II.  There was mild pulling pain in the 
right thoracotomy scar with elevation of the arm above 90 
degrees.  Motor strength was 5/5 in both upper extremities.  
The examiner concluded that there was no muscle involvement 
beyond the chest wall.  The examiner noted that the veteran 
was developing arthritis of the right shoulder, secondary to 
painful motion due to the residuals of the gunshot wound.  

Analysis

The medical evidence establishes that there was no open or 
comminuted fracture or tendon damage associated with the MG I 
injury or with the MG II injury, so an increased evaluation 
for severe muscle damage for either damaged muscle group is 
not warranted on this basis.

The evidence establishes that there was no debridement of the 
MG I injury or the MG II injury.  There was no prolonged 
infection, or sloughing of soft parts.  The current clinical 
evidence establishes that there is minimal loss of muscle 
substance.  There is no evidence of loss of deep fascia.  
There is no loss of normal firm resistance of the muscles 
compared with the sound side, as each examiner described the 
veteran's right upper extremity strength as "good" or 5/5.  
The examinations disclose some loss of range of motion, 
primarily due to pain, although the veteran retained more 
than 50 percent of the normal range of motion in each tested 
plane of motion.  See 38 C.F.R. § 4.71, Plate I.  

The Board notes that, in addition to the through-and-through 
muscle injury to MG I and MG II, the veteran sustained a 
hemopneumothorax, for which he required thoracotomy.  
Pursuant to the Court's discussion in its August 2004 
decision, the veteran has been granted service connection for 
the thoracotomy scars.  In addition to pain at the site of 
the thoracotomy scars, the veteran also has pain on 
inspiration and expiration which appears to be residual to 
the pleural cavity injury, rather than to the thoracotomy 
scars, and appears to be unrelated to the veteran's service-
connected sarcoidosis.  Under DC 6843, the veteran is 
entitled to a separate evaluation for the pleural cavity 
injury, separate and apart from the evaluations for MG I and 
MG II muscle injuries.  DC 6843 provides that a minimum 20 
percent evaluation is to be assigned to residuals of pleural 
cavity injury.  For this reason, the veteran is entitled to a 
separate, 20 percent evaluation under DC 6843, although he 
does not meet the criteria for an increased evaluation in 
excess of 10 percent for MG I injury or for an increased 
evaluation in excess of 20 percent for MG II injury.  

There is no evidence that there is any symptom of MG I, MG 
II, or pleural cavity injury which is not addressed in the 10 
percent evaluation under DC 5301, the 20 percent evaluation 
under DC 5302, or the 20 percent evaluation under DC 6843, 
except the pain due to scars, for which separate grants of 
service connection are in effect.  The preponderance of the 
evidence is, therefore, against entitlement to any higher 
ratings.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
evaluation under any of the diagnostic codes at issue.  

The veteran is entitled to a 10 percent evaluation for the MG 
I gunshot wound residuals, to a separate, compensable, 20 
percent evaluation for residuals of hemopneumothorax, and a 
20 percent evaluation for MG II gunshot wound residuals, but 
is not entitled to any higher evaluation.  

2.  Claim for an increased evaluation for sarcoidosis

The veteran's sarcoidosis is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.9 7, DC 6846.  Under DC 
6846, a 30 percent evaluation is warranted for pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  The next 
higher evaluation, a 60 percent evaluation, requires evidence 
of pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.

A VA provider, in a September 2003 clinical statement, noted 
that the veteran's lung function was decreasing and he was 
significantly short of breath.  The provider stated that the 
veteran was having difficulty walking even short distances 
and required continuous supplemental oxygen.  The provider 
noted that the veteran should not be doing any physical work, 
but was able to do sedentary work from home.  

A private statement from the Cleveland Clinic Foundation, 
with the date of submission by facsimile not legible, 
indicates that the December 2003 evaluation of the veteran's 
chronic sarcoidosis disclosed a forced expiratory volume at 1 
second (FEV-1) which measured 40 percent of the predicted 
value, and forced vital capacity measuring 43 percent of the 
predicted value.  The letter also noted that the veteran had 
required outpatient oxygen therapy to perform his activities 
of daily living for the past three years.

VA outpatient treatment notes dated in 2003 reflect that the 
veteran was taking 40 milligrams of prednisone daily.

January 2004 outpatient treatment notes reflect that 30 
milligrams of prednisone was prescribed daily.  A medication 
list printed in March 2004 discloses that the veteran's 
active medications included prednisone, although the dosage 
prescribed daily was not clear from the list.

On VA examination conducted in April 2005, the veteran 
reported daily use of prednisone for control of his 
sarcoidosis, but the examiner did not state what the 
prescribed daily dosage was.  The examination report noted 
that, when the veteran began using prednisone in 1997, he was 
unable to continue to control his diabetes with oral 
medication, and began using insulin.  The veteran reported 
that he began using portable oxygen in 2002.  

Analysis 

The veteran's service-connected sarcoidosis is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, DC 
6846.  A 30 percent evaluation is assigned where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  The next higher evaluation, a 60 percent 
evaluation, requires pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  

The maximum schedular evaluation for sarcoidosis, a 100 
percent evaluation, is warranted with cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.

DC 6846 also provides that active sarcoidosis or residuals 
may be rated as chronic bronchitis (DC 6600) and extra-
pulmonary involvement under the specific body system 
involved.  DC 6600 provides that a 60 percent evaluation is 
warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC (forced vital capacity) of 40 to 55 percent, or; DLCO 
(SB) (diffusion capacity of the wrong for carbon monoxide by 
the single breath method) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation is warranted with an FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  As these are separate criteria, the veteran need 
only meet one criterion to warrant the 100 percent schedular 
evaluation.

Under 38 C.F.R. § 4.97, DC 6846, the veteran meets the 
criteria for a 60 percent evaluation, as he requires 
continuous use of corticosteroids at therapeutic doses.  The 
veteran also meets the criteria for a 100 percent evaluation 
under DC 6600, because he requires continuous oxygen therapy.  
Since the evaluation under DC 6600 is more favorable to the 
veteran than evaluation under DC 6846, he is entitled to 
evaluation under DC 6600.  He is entitled to a 100 percent 
schedular evaluation for sarcoidosis.




ORDER

The appeal for an evaluation in excess of 10 percent for a 
gunshot wound to the chest with injury to MG I, right (major) 
side, with pneumothorax, is denied, except that the veteran 
is entitled to a separate 20 percent evaluation for the 
residuals of hemopneumothorax subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 20 percent for a 
gunshot wound to the chest with injury to MG II, right 
(major) side, is denied.

A total (100 percent) schedular evaluation for sarcoidosis is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


